Notice of Pre-AIA  or AIA  Status

1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-4 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 14 recite method, Apparatus, reciting the steps of “capture a plurality of original images …, compute image variation levels …, calculate an average level …, and determine whether a motion of an object appears in a detection range”.  
This is similar to the abstract idea of Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power group), which the courts have found to be abstract.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 1 recites a “circuit”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1 and 14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-4 and 15-17 depend either directly or indirectly from claims 1 and 14 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.





 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 

 
Claims1, 2 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matzner (US 2020/0167938).

With respect to claim 1, Matzner teaches an image sensor, configured to capture a plurality of original images (para [0035] thermal camera that sensing of moving animals and other objects using stereo thermal video) ; 
a variation level computation circuit, configured to compute image variation levels of the original images (Fig. 7 calculate short- term mean std deviation from most recent 24 image frames) ; 
a long term computation circuit, configured to calculate a first average level for the image variation levels corresponding to M of the original images(Fig. 7, long term average, 8 medium averages = 24 x 16 x 8) ; 
a short term computation circuit, configured to calculate a second average level for the image variation levels corresponding to N of the original images (Fig. 7, short term average, 24 images) , wherein M>N (24x16x8 >24); and 
a motion determining circuit, configured to determine whether a motion of an object appears in a detection range (estimate “slow” and “fast” motion) of the image sensor according to a relation between the first average level and the second average level (para [0054], Fig. 3 ref label 305 ).  

With respect to claim 2, Matzner teaches the motion determining circuit determines whether the motion of the object occurs in the detection range of the image sensor according to a relation between a motion threshold and a difference between the first average level and the second average level (para [0054]).  

          Claim 14 is rejected as same reason as claim 1 above.
Claim 15 is rejected as same reason as claim 2 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 and 16 are rejected under 35 USC 103 as being unpatentable over Matzner (US 2020/0167938) in view of Cruz Huertas et al. (US 2020/0027337).
Matzner teaches all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Matzner does not teach expressly that the motion threshold has inverse association with detection range.
      	Cruz Huertas et al. teach the motion threshold has inverse association with detection range (proximity distance value of the protected area to the area monitored) (para [0061]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to adjust threshold inversely with detection range in the method of Matzner.
      	The suggestion/motivation for doing so would have been that to adjust motion detection sensitivity for more accurate motion detection.
Therefore, it would have been obvious to combine Cruz Huertas et al. with Matzner to obtain the invention as specified in claim 3.

With respect to claim 16, claim 16 is rejected same reason as claim 3 above.

Claim 4 and 17 are rejected under 35 USC 103 as being unpatentable over Matzner (US 2020/0167938) in view of Townsend et al. (US 2020/0293769).
Matzner teaches all the limitations of claim 2 as applied above from which claim 4 respectively depend.
      	Matzner does not teach expressly that the image sensor comprises a plurality of sensing regions, wherein at least two sensing regions have different motion thresholds.
      	Townsend et al. teach the image sensor comprises a plurality of sensing regions, wherein at least two sensing regions have different motion thresholds.   (para [0058] and claim 2).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use different threshold for different region in the method of Matzner.
      	The suggestion/motivation for doing so would have been that to adjust motion detection sensitivity for more accurate motion detection.
Therefore, it would have been obvious to combine Townsend et al. with Matzner to obtain the invention as specified in claim 4.

With respect to claim 17, claim 17 is rejected same reason as claim 4 above.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663